OPINION — AG — ** OCCUPATIONAL HEALTH AND SAFETY STANDARDS ACT — SUPERCESSION — RULES OF COMMISSION ** THE OKLAHOMA OCCUPATIONAL HEALTH AND SAFETY STANDARDS ACT OF 1970 DOES 'NOT' OPERATE TO SUPERSEDE THE PROVISIONS OF 40 O.S. 115 [40-115], AND RELATED STATUTES UNTIL SUCH TIME AS THE STATE OCCUPATIONAL HEALTH AND SAFETY STANDARDS COMMISSION PROMULGATES RULES GOVERNING THIS SPECIFIC AREA OF OCCUPATIONAL HEALTH AND SAFETY. (RULES AND REGULATIONS, DEPARTMENT OF LABOR) CITE: 40 O.S. 420 [40-420], 40 O.S. 421 [40-421], 40 O.S. 420 [40-420], 40 O.S. 115 [40-115], 29 U.S.C.A. 667 (JAMES C. PECK)